                Case 20-10343-LSS               Doc 5777        Filed 07/27/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

     In re:                                                       Chapter 11

                                                                  Case No. 20-10343 (LSS)
     BOY SCOUTS OF AMERICA AND
     DELAWARE BSA, LLC,1                                          Jointly Administered

                                         Debtors.                 Re: D.I. 5466 and 5682

     JOINDER TO OBJECTION TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER,
        PURSUANT TO SECTIONS 363(b) AND 105(a) OF THE BANKRUPTCY CODE,
    (I) AUTHORIZING THE DEBTORS TO ENTER INTO AND PERFORM UNDER THE
                  RESTRUCTURING SUPPORT AGREEMENT, AND
                       (II) GRANTING RELATED RELIEF
         The claimants represented by the undersigned counsel, and set out by claim number in

Exhibit A, join the Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b)

and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under

the Restructuring Support Agreement, and (II) Granting Related Relief (Dkt. 5682).

         Dated: July 26, 2021                                   Respectfully submitted,


                                                                _________________________________
                                                                Eric W. Siegle, Esq.i
                                                                SIEGLE & SIMS L.L.P.
                                                                Eric W. Siegle, Esq.
                                                                217 Broadway, Suite 611
                                                                New York, New York 10007
                                                                Phone: (212) 406-0110
                                                                Facsimile: (212) 406-5259
                                                                Email: e.siegle@siegleandsims.com


                                                                Counsel to the S&S Claimants




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

                                                           1
                Case 20-10343-LSS              Doc 5777        Filed 07/27/21         Page 2 of 2




                                             APPENDIX A
       The foregoing Objection to the Adequacy of Debtors’ Disclosure Statement in Support of
Amended Chapter 11 Plan of Reorganization was filed by the following creditors who each filed
a Sexual Abuse Survivor Proof of Claim and are represented by SIEGLE & SIMS L.L.P. The
numbers below are the claim numbers for each creditor’s Sexual Abuse Survivor Proof of Claim.

        32068                  32099                   32180                   32283                  32292

        32369                  32373                   32381                   37348                  41288

        70013                  90798                  105607                  105612                  105610

       105613                  105614                 105609                  105608                  105767

       105768                  105835



i
 Siegle & Sims L.L.P. has endeavored to retain local counsel or find an attorney to sponsor the admission of
attorney Eric W. Siegle pro hac vice. Unfortunately, despite significant efforts we have been unable to find
someone to serve in either capacity as numerous attorneys have stated they are conflicted out or otherwise involved
in this litigation. We will continue to endeavor to find a suitable local attorney admitted to this Court, however we
respectfully request that the Court accept these objections on behalf of the S&S Claimants at this time.




                                                          2
